Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 8/18/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants amendments overcome the claim objections raised in the previous Office action.  While Applicants have amended claim 29 in an attempt to overcome the 112(b) rejection, claim 29 is still rejected under 112(b) for reasons provided below.  The prior art rejection to Xia et al. (US 2017/0033295) is traversed by Applicants, arguing that the amendments overcome the teachings of Xia et al.  Applicants have amended claim 1 and argue that the compounds relied upon by the Examiner as taught by Xia et al. are now outside the scope of the present claims since R20 (presumably referring to the compounds of Xia et al.) comprises H.  However, variable R20 may be equal to H when variables A1 and A2 are equal to CRA1 and CRA2 as claimed.  And the compounds relied upon in the previous Office action, variable R20 was equal to H.  As such, Applicants arguments regarding that the compounds taught by Xia et al. no longer read on the instantly filed claims is not found to be persuasive.  Additionally, Applicants argue that Xia et al. does not qualify as prior art under 35 U.S.C. 102 and 103, presenting several case law passages in an attempt to support this.  As stated in the previous Office action, claim 14 of Xia et al. is drawn to a formula which captures the structure relied upon by the Examiner in the previous Office action.  Specifically, claim 14 of Xia et al. is drawn to a compound having the formula AiDj.  There are 244 D groups recited in claim 13 of Xia et al. (claim 14 is dependent on claim 13) and 144 A groups recited in claim 12 of Xia et al. (claim 13 is dependent on claim 12).  Variable X is taught as being selected from the group consisting of O, S, and Se.  Claim 14 states that i is an integer of 1 to 144 and j is an integer of 1 to 244.  The formula recited in claim 14 is a shorthanded way to capture all possible combinations of moieties A and D.  So while claim 14 of Xia et al. does not show any compounds, all combinations of compounds are at once envisaged.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d In re Petering, 301 F.2d 676, 681(CCPA 1962)), MPEP 2131.02 (III).  Additionally, a reference that clearly names the claimed species anticipates the claim no matter how many other species are named [MPEP 2131.02 (II)].  This is the situation with claim 14 of Xia et al.  As such, Applicants arguments regarding that Xia et al. does not qualify as prior art under 102 is not found to be persuasive.  Additionally, Applicants arguments that Xia et al. does not qualify as prior art under 103 does not apply, although Xia et al. could have also been rejected under 103. 
Applicants also traverse the 103 rejection to Ito et al. (US 2015/0325800) in view of Hayama et al. (US 2016/0141515).  Applicants argue that it would not have been obvious to one of ordinary skill in the art to prepare a compound in which a moiety of formula (1) of Ito et al. is bonded to variable R15 or R20.  Ito et al. teaches that the bonding position between a moiety of formula (1) and formula (2) is at positions which correspond variables R11-R14 in formula (2).  The Examiner agrees that Ito et al. does not provide sufficient teaching or motivation for one of ordinary skill in the art to bond a group of formula (1) at positions R11 or R15.  As such, this rejection has been withdrawn.

Claim Objections
	Claim 30 is objected to as the limitation “phenylene” appears twice.
Claim 31 is objected to as it is of sufficiently poor quality that not all of the atom labels are legible.  Applicants should provide clear structures of the compounds recited therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicants have amended claim 29 such that X in the formula is equal to –B(OR’)2 or H.  However, the limitation “the formula” renders the claim indefinite.  As claim 29 depends from claim 1 and claim 1 includes a formula with a variable X, it is not entirely clear that the limitation “the formula” refers to formula (1’) or formula (1).  For purposes of further 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-19, 24, 25 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US 2017/0033295).  Xia et al. has a provisional filing date of 7/29/15, which is earlier that Applicants earliest possible filing date of 6/22/16.  The relied upon subject matter of US 2017/0033295 is disclosed in the provisional application as well.
Claim 1: Claim 14 of Xia et al. is directed to compounds of the formula Ai-Dj in which Ai is any one of partial compounds A1 through A144 and Dj is any one of partial compounds D1 through D244.  Partial compound A21 has the structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to formula (1) of claim 1, partial compound A21 has variables B1 through B8 equal to CH, variable X is equal to O, variable A1 is equal to N, and variable A2 is equal to C.  The combination of partial compound A21 with any partial compound D1 through D244 is at once envisaged in light of claim 14 of Xia et al.  There are 244 possible combinations of partial compound A21 (with X being equal to O) and partial compounds D1 through D244.  As one example, the combination of A21 and D31 has the structure: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	Variable RA2 in the above compound is a group satisfying formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o, p and q being equal to zero, variable r being equal to 1, A4 being triphenyleneyl and variable R20 being H.
	Claim 2: In the compound shown above, variables o, p, and q are equal to zero.  Only variable r is present and include the triphenylene group as shown in claim 2, thereby anticipating claim 2.
	Claim 3: In the compound shown above, variable R20 is H, thereby anticipating claim 3.
	Claim 4: In the compound shown above, variable RA2 is a group satisfying formula –(A1)o-(A2)p-(A3)q-(A4)r-R20, thereby anticipating claim 4.
	Claim 5: In the compound shown above, one of A1 and A2 is N, thereby anticipating claim 5.
	Claim 6: In the compound shown above, one of RA1, RA2, R1, R3, R4, R5, R6, R7, and R8 is a group satisfying –(A1)o-(A2)p-(A3)q-(A4)r-R20, and the remaining are H, thereby anticipating claim 6.
Claim 8: The compound shown above anticipates formula (1-1) of claim 8.
Claim 9: The compound shown above anticipates formula (1-a’) of claim 9.
Claims 10 and 11: Claims 10 and 11 can serve to further limit optional variables.  Specifically, claim 1 allows for all variables o, p, q, and r to be equal to zero.  As such, claims 10 and 11 may serve to further limit optional groups which need not be present. 
Claim 12: In the compound above, variable R20 is triphenyleneyl, thereby anticipating claim 12.
21 and D29 has the structure: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  In this compound, variable R20 is a triazinyl group substituted by G, where G is a C12 aryl group, thereby anticipating claims 14-16.
Claim 17, 18, 27 and 28: The compounds of formula Ai-Dj as taught by Xia et al. are employed in organic electroluminescent devices, thereby anticipating claims 17, 18, 27 and 28.
Claims 19, 24 and 25: The exemplified use for the inventive compounds taught by Xia et al. are as host materials for iridium phosphorescent complexes in an emission layer of an organic electroluminescent device.  The exemplified device architecture comprises and ITO anode, an emission layer, and a cathode, thereby anticipating claims 19, 24 and 25.
Claim 29: The rejection of claim 1 above is wholly incorporated into the rejection of claim 29.  Xia et al. further teaches the combination of A21 and D37 which has the structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
	Xia et al. explicitly teaches that preparation of a compound which has an amine group bonded to the fused ring system of formula 1-1 is prepared using Buchwald-Hartwig coupling of an aryl-chloride compound and a diaryl amine under the action of a catalyst, a base, and a ligand.  The preparation of the compound shown directly above in the same manner as exemplified by Xia et al. is at once envisaged and follows the reaction scheme:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
	The starting materials anticipate formula (1’) and X-RA2 of claim 29.
	Claim 30: In the compound made of moieties A21 and D2 (with X being equal to O), variables A1 is equal to triphenylene, thereby satisfying claim 30.
Claim 31: The compound made of moieties A21 and D24 (with X being equal to O or S) are identical to the compounds of formula 32 and 7 of claim 31, respectively.  The compound made of moieties A21 and D25 (with X being equal to S) is identical to compound 11 of claim 31.  The compound made of moieties A21 and D23 is identical to compound 22 of claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2017/0033295).
Claims 20 and 21: Xia et al. explicitly teaches organic electroluminescent devices which comprise a compound anticipating claim 1, as described above for claim 18.  While Xia et al. does not exemplify an organic electroluminescent device in which the inventive compounds are employed in an electron transporting layer and in contact with the light-emitting layer, it would have been obvious to one having ordinary skill in the art to have employed such compounds in this manner required by claim 20 and 21.  Specifically, Xia et al. teaches and claims that the inventive compounds taught therein may be employed in an organic electroluminescent device as a charge carrier blocking layer or as a charge carrier transport layer (claim 18 of Xia et al.).  One having ordinary skill in the art understands that the employment as a charge carrier transport layer includes either a hole transport layer or an electron transport layer.  The partial compounds D1 through D244 of Xia et al. include functional groups which are commonly employed in hole transport regions (such as the diarylamine-containing groups) and electron transport regions (such as the triazine-containing groups).  As such, the types of compounds taught by Xia et al. and the fact that Xia et al. recognizes the said compounds may be employed in charge transport regions (implicitly including electron transport regions), the employment of a compound satisfying claim 1 in an electron transport layer (which is taught as being directly in contact with the emission layer) would have been obvious to one having ordinary skill in the art, thereby satisfying claims 20 and 21.
Claim 22:  Claim 22 is drawn to an embodiment in which an electron transporting zone is disposed between the light-emitting layer and the electron transporting layer.  Applicants specification refers to an electron transporting zone to include another electron transporting layer, a hole blocking layer, and an exciton blocking layer (paragraph 0315 of Applicants pre-grant publication US 2019/0161497).  Xia et al. explicitly teaches that a hole blocking layer may be employed (which is located directly between a light-emitting layer and an electron transport layer) (paragraphs 0126-0128).  As such, the inclusion of a hole blocking layer (which reads on Applicants claimed electron transporting zone) would have been obvious to one having ordinary skill in the art, thereby satisfying claim 22.
Claim 23: The exemplified devices taught by Xia et al. employs a doped electron transport layer which is a mixture of aDBT-ADN and LiQ, with LiQ serving as the dopant.  With 
Claim 26: Xia et al. renders obvious the employment of a compound satisfying the inventive compounds taught therein as an electron transporting material (as described in the rejection of claims 20 and 21 above).  As such, an electron transport layer comprising a compound which satisfies claim 1 is obvious to one of ordinary skill in the art, thereby satisfying claim 26.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 requires that variable R20 is anthryl or fluoranthenyl, which may or may not be substituted by G.  The compounds taught by Xia et al. do not include such groups.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referred to as D2 in the previous Office action.